Citation Nr: 1618595	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 Travel Board hearing. 

In July 2014 and May 2015, the Board remanded this case.


FINDING OF FACT

Degenerative joint disease of the right elbow is attributable to service.


CONCLUSION OF LAW

Degenerative joint disease of the right elbow was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, degenerative joint disease will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other than his entrance and exit examinations, the Veteran's service treatment records (STRs) are missing.  In addition, although VA has repeatedly tried to secure the complete records to no avail from George Air Force Base, Lakeland VA Medical Center, Chicago Medical Center, and Jesse Brown Medical Center, all the records are not available, including those dated most contemporaneously to service following the Veteran's discharge in July 1978 when he maintains he was treated for his right elbow; formal findings have been made by VA to document these efforts.  In this circumstance, the U. S. Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran's entrance examination documents that the Veteran had a fracture of his right arm prior to service, but it was non-disqualifying and the Veteran reported that he was in good health.  The physical examination revealed no residuals of the right arm fracture and no abnormalities of the right arm, including the right elbow were noted.  The separation examination, dated in March 1978 also did not reveal any right elbow injury or disease.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  On entrance, there was a notation that the Veteran had fractured his right arm prior to service, but had no residuals or abnormality on examination.  Therefore, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the right elbow on objective examination.  Thus, the Veteran is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

Although the Veteran reported having a right arm fracture on his Report of Medical History on the entrance examination, the physical examination showed that his right arm including the right elbow was normal.  Thus, on entry, no defect, infirmity, or disorder was present.  Accordingly, the Veteran's personal report that he had right arm fracture prior to service, does not meet the burden of clear and unmistakable evidence that a right arm or a right elbow defect, infirmity, or disorder existed when he entered service in February 1974.  Therefore, that sole notation on entry along with the normal physical examination does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  The record does not otherwise show that there is clear and unmistakable evidence that a right arm or a right elbow defect, infirmity, or disorder existed when the Veteran entered service.

Accordingly, the Veteran is entitled to a presumption of soundness.  At this juncture, the Board notes that the Veteran reported on entrance a history of a right arm fracture, not specifically a right elbow fracture.  At his Board hearing, the Veteran indicated that he initially injured his right elbow during service when he fell playing ball.  He said that he sought treatment and the right elbow was x-rayed and the x-rays showed a fracture of the right elbow.  This injury occurred in July 1978, prior to discharge, but a few months after the March 1978 discharge examination.  The right elbow was casted.  Post-service, the Veteran reported that the cast was still in place and he participated in VA medical treatment, including three months of physical therapy.  Years later, he injured his right shoulder, which is documented in the post-service records, but not the right elbow.  A June 2009 medical report noted that the Veteran had an old right elbow fracture.  It should be noted this record predated any claim of service connection for the right elbow and was made in conjunction with medical treatment as part of the Veteran's general medical history.

In support of the Veteran's claim, three family members have submitted letters stating that the Veteran's right elbow was casted when he exited service.  

On a July 2014 form, a medical assessment was indicated with a noted history provided by the Veteran that he injured his right elbow in July 1978.  Current right elbow impairment was noted, but the report was unsigned.  In a July 2014 statement, a physician indicated that this physician was not qualified to evaluate the Veteran and a formal examination was recommended.

In August 2014, a VA examination was conducted and degenerative joint disease of the right elbow was shown.  The VA examiner indicated that the Veteran had sustained a right forearm fracture prior to induction and that there was no inservice documentation of a right forearm or elbow injury in the STRs.  Further, the examiner noted that the separation physical did not document any service injury; however, the examination was done in March 1978 (which pre-dated the injury).  The examiner indicated that without documentation of an inservice injury to his right elbow, it was highly likely that his current right elbow condition (degenerative joint disease) is a consequence of his pre induction right forearm fracture.  In an addendum opinion, the examiner indicated that the lay records in VBMS (VA's Virtual records system) which were orthopedic in nature referred to shoulder pain without indication of right elbow complaint.  After again, reviewing all available records, the examiner confirmed his prior opinion.

In the May 2015 Board remand, the Board noted that the August 2014 opinion noted that the "Veteran fractured [his] right forearm prior to service," and ultimately opined that the Veteran's current right elbow conditions were less likely than not incurred in or caused by his alleged inservice injury.  In the supporting rationale, the examiner stated that because of the lack of documentation of an in-service injury to the right elbow, it was highly likely that the current condition was a consequence of the pre-service right forearm fracture.  However, the Board observed that no rationale was provided as to why the examiner linked the current degenerative condition with a pre-service forearm fracture.  In addition, the examiner had been asked to provide an addendum opinion to specifically address the Veteran's lay contentions.  He provided the addendum in November 2014. However, the examiner only reviewed what he described as "lay medical records" which were orthopedic records and concurred with his previous opinion.  As the examiner did not address the Veteran's lay contentions in his rationale for the opinion provided, specifically that the Veteran injured his elbow in July 1978 and has suffered residuals ever since, there was not compliance with the prior remand directives and another opinion was requested.  

The new addendum, dated in January 2016 was provided by the same examiner.  The examiner indicated that the Veteran's separation examination was dated in March of 1978.  The Veteran reported that he was separated from service with a cast on his right arm; however, there was no evidence of this in his STRs.  The examiner indicated that casting of an extremity while in service and retention of the cast at discharge would most certainly have prompted documentation in his STRs. Therefore, the examiner opined that his mild elbow degenerative joint disease was unrelated to an in service injury.  Further without evidence of an inservice injury to his right elbow or complaints of right elbow pain in service it was less likely as not that his preservice right elbow fracture was aggravated beyond normal progression by his military service. 

The Board notes that the preservice fracture was not indicated to specifically be a right elbow fracture and this examiner did not previously indicate that it was a right elbow fracture, but rather a right forearm fracture.  With regard to the examiner's notation that the casting of a joint would normally be documented, the Board agrees; however, all of the Veteran's STRs other than his entrance and exit examinations are missing, through no fault on the part of the Veteran.  Thus, any lack of documentation is not dispositive in this case.

Therefore, the crux of the matter is whether the Veteran's statements and other lay statements are credible.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report a right elbow injury.  He is also competent to report that he was told by a medical examiner in July 1978 that x-rays showed a right elbow fracture during service.  The Board also finds that the Veteran reported credible testimony regarding his inservice injury.  There is evidence that there was a fracture of the right arm prior to service; however, it is unclear if the right elbow was involved and there is no evidence, as noted, that this fracture resulted in any residuals.  In fact, the entrance examiner found the right upper extremity to be normal on examination and indicated that the preservice injury did not disqualify the Veteran from entering service indicative that there was no remaining impairment.  During service, the Veteran reported that he fell just prior to his exit from service and fractured his right elbow which was thereafter casted.  Three of his family members indicated that the right elbow was casted when the Veteran separated from service.  They are competent to state what they observed.  In post-service VA treatment records dated in 2009, but prior to any service connection claim, it was noted that the Veteran had a history of a right elbow (not right arm or right forearm) fracture, consistent with the Veteran's report of an inservice right elbow fracture.  The Veteran's testimony has been consistent and the Board finds that it is credible.  The Board also finds that the other lay statements are credible.  In contrast, the VA opinions are incomplete as previously indicated.  As such, and in affording the Veteran all reasonable doubt, the Board affords probative weight to the Veteran's statements as supported by the other lay evidence.  As such, service connection for degenerative joint disease of the right elbow is warranted.  


ORDER

Service connection for degenerative joint disease of the right elbow is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


